 

Case 20-10343-LSS Doc 3692 Filed 05/12/21 Page1of2

Dear Judge Silverstein,
My arty I

My case number is
I’m 66 years old now. It happened a
The abuse has ruined/degraded many

   
   

number of times in three months
relationships I’ve had physiologically in my lifetime. Nightmares from time to time a few not too many

also. By killing the secret talking about it has helped some. Your honor please don’t let these insurance
companies Hartford, the BSA, affiliates, short us on a reorganizational money settlement for pennies on
the dollar. The last offer was an insult/pittance far from the fairness meter we deserve. It’s May 6"
today. Please help us AIS claimants as myself for better compensation | think we deserve. | wish that

none of this happened. Please help us. Thank you for your time.

q

_—_m

m

AUMNVE S;

W979

‘6 WY 21 AVH L202

B
=
a
Co
3
eS
“ty
So

wal
mc
P<
<2
Se
I>

 

 
 

Justice € LAURI SELEGYR SILVER STEW
G54 Gank pup a COURT
U.S.M.82 4 MAR FET STS 74 Lee ~
E X- RAW IL 1) reg Tory pen IGS O/
ATM: JiuSTIEE LS. SILVER STE; yy

198 WIE SS ViDeDpLp Wa afhypdpebeoda phy pod pppbeg bon} yPUDE pba gf Upp beset fi]

a

i)

@

Case 20-10343-LSS Doc 3692 _.Filed 05/12/21 Page 2 of 2

 

 
